                  Case 19-11938-LSS              Doc 426-1         Filed 08/26/21         Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                      Chapter 7

    UBIOME, INC.,1                                              Case No. 19-11938 (LSS)

                               Debtor.
                                                                Re: Docket No. 419

     DECLARATION OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE IN SUPPORT
    OF OBJECTION TO DR. JESSICA RICHMAN'S AND DR. ZACHARY APTE'S JOINT
      MOTION FOR AN ORDER MODIFYING THE AUTOMATIC STAY TO ALLOW
         PAYMENT OF DEFENSE COSTS UNDER CERTAIN DIRECTORS AND
                      OFFICERS INSURANCE POLICIES

                    I, Alfred T. Giuliano, declare as follows:

                    1.        I make this declaration in support of the Objection to Dr. Jessica

Richman's and Dr. Zachary Apte's Joint Motion for an Order Modifying the Automatic Stay to

Allow Payment of Defense Costs under Certain Directors and Officers Insurance Policies (the

“Objection”). Unless otherwise noted, capitalized terms used in this declaration have the

meanings ascribed to them in the Objection.

                    2.        I am the duly-appointed chapter 7 trustee to the estates of the above-

captioned debtor (the “Debtor”). Since my appointment on October 11, 2019 (the “Conversion

Date”), I have familiarized myself with the Debtor’s assets, liabilities, and financial affairs.

                    3.        As a result of the civil and criminal investigations into each of the

Movants’ conduct, the Trustee, at the request of the Movants and the SEC, preserved documents,

books, and records that relate to each and all the civil and criminal actions by the government or




1
    The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019).


DOCS_DE:235806.1 31271/001
               Case 19-11938-LSS             Doc 426-1      Filed 08/26/21      Page 2 of 2




other third parties against the Movants. The requirement of document preservation was also

included in the sale order for the Debtor’s IP asset sale to Psomagen to avoid a sale objection.

                 4.          In total, to date, the estate has incurred $602,148.08 in costs to preserve

documents, books and records relating to each and all of the civil and criminal investigation and

proceedings initiated against the Movants. Documentation regarding the document preservation

costs, subject to all applicable privileges, is available upon request.

                 I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

        Executed on this 26th day of August 2021.


                                                            /s/ Alfred T. Giuliano
                                                            Alfred T. Giuliano




                                                       2
DOCS_DE:235806.1 31271/001
